Exhibit 10.3

Citibank (South Dakota), N.A.

701 East 60th Street North

Sioux Falls, SD 57117

December 28, 2008

Office Depot, Inc.

2200 Old Germantown Road

Delray Beach, Florida 33445

Attn. Senior Vice President Finance/Controller

 

Re: Amended and Restated Merchant Services Agreement dated as of February 1,
2004 by and between Office Depot, Inc. and Citibank (South Dokota), N.A.

Dear Senior Vice President Finance/Controller:

Reference is made to your letter of December 27, 2008 relative to the Amended
and Restated Merchant Services Agreement dated as of February 1, 2004 by and
between Office Depot, Inc. (“Office Depot”) and Citibank (South Dakota), N.A.
(“Citi”), as amended (the “Agreement”). Further reference is made to the
material Adverse Change in the condition of Company under the Agreement
resulting from the December 15, 2008 rating downgrade of Office Depot’s senior
unsecured debt by Standard & Poors (the “MAC Event”). In your letter, you
requested a limited standstill of Citi’s right to terminate the Agreement and
cause Office Depot to purchase the program Assets due to the MAC Event.

Based upon the commitments contained in your December 27, 2008 letter, Citi
hereby agrees that it shall not, until the close of business on Friday,
January 2, 2009, terminate the Agreement and require Office Depot to purchase
the program Assets as a result of the MAC Event.



--------------------------------------------------------------------------------

Office Depot, Inc.

December 27, 2008

Page 2

Upon Office Depot’s satisfaction of all the conditions contained in your
December 27, 2008 letter, the standstill shall be extended until the close of
business on March 31, 2009, subject to the conditions contained in your
December 27, 2008 letter.

By this letter, Citi does not waive and has not waived any default by Office
Depot under the Agreement other than Citi’s limited stand still as set forth
herein, and Citi expressly reserves all of our rights to take any and all
actions, and exercise any and all remedies at any time under the Agreement and
under applicable law except as expressly limited herein.

 

Very truly yours, Citibank (South Dakota), N.A. By:  

/s/    Jeffrey D. Gednalske

Name:   Jeffrey D. Gednalske Title:   Vice President & Associate General Counsel

 

cc: Office Depot, Inc.

2200 Old Germantown Road

Delray Beach, Florida 33445

Attn. Sr. Manager – Customer Programs

Office Depot, Inc.

2200 Old Germantown Road

Delray Beach, Florida 33445

Attn. Office of General Counsel